Burgess v Bavis (2020 NY Slip Op 04096)





Burgess v Bavis


2020 NY Slip Op 04096


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


731 CA 19-01953

[*1]SUSAN L. BURGESS, PLAINTIFF-APPELLANT,
vTERRI BAVIS, SUPERINTENDENT OF SCHOOLS, WATERLOO CENTRAL SCHOOL DISTRICT BOARD OF EDUCATION, MICHAEL SHORES, PRESIDENT, NICOHL SWARTLEY, JOHN BUTLAK, VICE PRESIDENT, CHARLES BRONSON, ELLEN HUGHES, COREEN LOWRY, COLBY O'BRIEN, TERRI REESE, WATERLOO CENTRAL SCHOOL DISTRICT, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANT. 


KIRWAN LAW FIRM, P.C., SYRACUSE (TERRY J. KIRWAN, JR., OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
FERRARA FIORENZA PC, EAST SYRACUSE (CHARLES E. SYMONS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Wayne County (Daniel G. Barrett, A.J.), entered April 15, 2019. The order granted the motion of plaintiff for leave to reargue and, upon reargument, adhered to a prior order granting the motion of defendants-respondents to dismiss the complaint against them and denying plaintiff's cross motion for leave to serve a late notice of claim. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court